UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-2252


LAURE ANN KEFFER,

                Plaintiff - Appellant,

          v.

CAROLYN W. COLVIN, Acting Commissioner of Social Security,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:11-cv-00478-SGW-RSB)


Submitted:   April 8, 2013                 Decided:   April 23, 2013


Before NIEMEYER, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark A. Black, BRUMBERG, MACKEY & WALL, P.L.C., Roanoke,
Virginia, for Appellant.     Eric P. Kressman, Regional Chief
Counsel, Victor J. Pane, Supervisory Attorney, Timothy Reiley,
Special Assistant United States Attorney, SOCIAL SECURITY
ADMINISTRATION, Philadelphia, Pennsylvania; Timothy J. Heaphy,
United States Attorney, Rick Mountcastle, Assistant United
States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Laure Ann Keffer appeals the district court’s order

adopting the magistrate judge’s recommendation and upholding the

Commissioner of Social Security’s decision to deny her a period

of disability insurance benefits.                   We have reviewed the record

and affirm.

               Our      review        of     the        Commissioner’s         disability

determination is limited to evaluating whether the findings are

supported by substantial evidence and whether the correct law

was applied.           See Johnson v. Barnhart, 434 F.3d 650, 653 (4th

Cir.    2005)    (per     curiam)     (citing      42    U.S.C.    §   405(g)    (2006)).

“Substantial evidence is such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.”                                  Id.

(internal quotation marks omitted).                     We do not reweigh evidence

or     make    credibility       determinations          in    evaluating      whether    a

decision        is     supported       by     substantial         evidence;      “[w]here

conflicting          evidence    allows      reasonable        minds   to    differ,”    we

defer to the Commissioner’s decision.                    Id.

               On appeal, Keffer asserts that the administrative law

judge’s       (“ALJ”)    residual      functional        capacity      finding   was     not

supported by substantial evidence.                  According to Keffer, the ALJ

mischaracterized          Keffer’s         evidence      relating       to    her      daily

activities, ignored the fact that her subjective complaints of

pain     were    supported       by    the     objective        medical      record,    and

                                              2
improperly rejected a clinical assessment of pain completed by

Dr. Bayliss, who was Keffer’s treating physician.                 Our review of

the     record   convinces     us     otherwise.      Contrary     to        Keffer’s

contentions,       substantial         evidence      supported         the      ALJ’s

construction of the record, including his decision to partially

discredit Keffer’s subjective complaints of pain in light of the

objective medical evidence.            See Johnson, 434 F.3d at 658.              Nor

do we discern any reversible error in the ALJ’s decision to give

only limited weight to the terse and heavily-qualified opinion

rendered by Dr. Bayliss.            See Mastro v. Apfel, 270 F.3d 171, 178

(4th Cir. 2001).

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions     are   adequately      presented    in   the     materials

before    this   court   and   argument      would   not   aid   the    decisional

process.

                                                                             AFFIRMED




                                         3